Citation Nr: 0945758	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  05-03 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability, to 
include as secondary to service-connected asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel






INTRODUCTION

The appellant served on active duty from June 1955 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

Initially, the Board notes that in September 1998, the 
appellant filed claims of entitlement to service connection 
for: bilateral hearing loss; bilateral tinnitus; right knee, 
status post total knee replacement; degenerative changes of 
the lumbosacral spine; removal of the right lung; status post 
hemigastrectomy and pyloroplasty for bleeding duodenal ulcer; 
scar, status post left inguinal hernia repair; right inguinal 
hernia repair; and hemorrhoids.  A July 1999 rating decision 
granted entitlement to service connection for status post 
hemigastrectomy and pyloroplasty for bleeding duodenal ulcer 
(assigning a 10 percent disability rating) and scar, status 
post left inguinal hernia repair (assigning a noncompensable 
disability rating) and denied the remaining claims.  The 
appellant submitted a Notice of Disagreement (NOD) with all 
of these issues and a Statement of the Case (SOC) was issued 
on April 3, 2000.  

The appellant submitted his VA Form 9 [Substantive Appeal] on 
November 9, 2000.  The law is clear that a Substantive Appeal 
must be filed with the agency of jurisdiction within the 
appropriate time frame.  The Board is bound by the laws and 
regulations of VA.  See 38 U.S.C.A. § 7105 (West 2002).  In 
this case, there is no evidence that the Substantive Appeal 
was received by a VA entity prior to June 3, 2000 (60 days 
from the date of the SOC) or August 9, 1999 (one year from 
the date of the original rating decision).  Since the 
appellant did not file a timely Substantive Appeal, the Board 
does not have jurisdiction over the aforementioned issues.

In January 2001, the appellant filed new claims and the 
February 2004 rating decision granted entitlement to service 
connection for asbestosis (assigning a 30 percent disability 
rating), bilateral hearing loss (assigning a noncompensable 
disability rating), tinnitus (assigning a 10 percent 
disability rating), increased the disability evaluation for 
status post hemigastrectomy and pyloroplasty for bleeding 
duodenal ulcer from 10 percent to 20 percent disability and 
continued the noncompensable disability evaluation for status 
post left inguinal hernia repair.  The rating decision also 
denied entitlement to service connection for posttraumatic 
stress disorder, pes planus, hypertension, a heart 
disability, peripheral neuropathy, impotence, atrophied 
testicle, prostatitis and psoriasis.  Despite the fact that 
the appellant did not properly perfect his prior appeal of 
the July 1999 rating decision, the February 2004 rating 
decision continued the previous denials of entitlement to 
service connection for right lung removal, right knee 
replacement, right inguinal hernia repair and hemorrhoids.  
The appellant submitted a NOD with all of these issues in 
March 2004 and timely perfected his appeal in January 2005.

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. § 
20.202 (2009).  In June 2005, the appellant stated that he 
wished to withdraw his appeal for all of the aforementioned 
issues, except for the issue of entitlement to service 
connection for a heart disability.  As the appellant has 
withdrawn his appeal regarding these issues, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review these issues and they are dismissed.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The appellant has been accorded the opportunity to 
present evidence and argument in support of his claim.  In 
his January 2005 Substantive Appeal he declined the option of 
testifying at a personal hearing.


FINDING OF FACT

The preponderance of the evidence is against a finding that a 
heart disability is the result of a disease or injury in 
service, nor is it secondary to a service-connected 
disability.




CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by 
active service, nor is it proximately due to, or aggravated 
by, a service-connected disability  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.300, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Prior to and following the initial adjudication of the 
appellant's claim, letters dated in March 2001, February 2002 
and January 2007 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  A notice letter 
dated in March 2006 informed the appellant of how VA 
determines the appropriate disability rating or effective 
date to be assigned when a claim is granted, consistent with 
the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the March 2006 notice letter postdated the initial 
adjudication, the claim was subsequently readjudicated and no 
prejudice is apparent.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The record indicates that the appellant participated in a VA 
examination in July 2007 and the results from that 
examination have been included in the claims file for review.  
The examination involved a review of the claims file, a 
thorough examination of the appellant, and an opinion that 
was supported by sufficient rationale.  Therefore, the Board 
finds that the examination is adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the appellant's claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant alleges that he currently suffers from a heart 
disability due to his time in service.  The appellant 
contends that he was diagnosed with hypertension during 
service, but that his blood pressure readings were frequently 
changed so that he would not lose his flight status.  He 
claims that hypertension was the genesis of his current 
disability.  Alternatively, he alleges that his heart 
disability is secondary to his service-connected asbestosis.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a cardiovascular disability becomes 
manifest to a degree of 10 percent or more within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service-connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2008).  Secondary service connection may 
also be established for a disorder which is aggravated by a 
service-connected disability; compensation may be provided 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See 71 FR 52744 (Sept. 7, 2006) (codified at 
38 C.F.R. § 3.310(c)); Allen v. Brown, 8 Vet. App. 374 
(1995).  

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Allen, supra.

During the pendency of this appeal, 38 C.F.R. § 3.310(b) 
(2009) was amended effective October 10, 2006 to provide the 
following as to aggravation of nonservice-connected 
disabilities:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or 
the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service 
connected.  However, VA will not concede that a 
nonservice-connected disease or injury was 
aggravated by a service-connected disease or 
injury unless the baseline level of severity of 
the nonservice-connected disease or injury is 
established by medical evidence created before the 
onset of aggravation or by the earliest medical 
evidence created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline and 
current levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and determine 
the extent of aggravation by deducting the 
baseline level of severity, as well as any 
increase in severity due to the natural progress 
of the disease, from the current level.

See 71 Fed. Reg. 52,744 (2006) (to be codified at 38 C.F.R. § 
3.310(b)).

Where, as here, a law or regulation changes after the claim 
has been filed, but before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies unless Congress provided otherwise or 
permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-
2003; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Green v. Brown, 10 Vet. App. 111, 117 (1997).

The RO did not provide the appellant with the amended version 
of 38 C.F.R. § 3.310(b).  However, the Board finds that the 
more favorable law is the holding in Allen and that the 
holding in Allen and not the new version of 38 C.F.R. § 
3.310(b) applies to this case.  Specifically, the amended 38 
C.F.R. § 3.310(b) clearly institutes additional evidentiary 
requirements and hurdles that must be satisfied before 
aggravation may be conceded and service connection granted.  
Accordingly, the appellant is not prejudiced by the lack of 
notice of the new version of 38 C.F.R. § 3.310(b).  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby].

Out the outset, the Board notes that the appellant has been 
diagnosed with cardiomyopathy, hypertensive cardiovascular 
disease, left ventricular dysfunction, congestive heart 
failure.  See VA Heart Examination Report; July 18, 2007.  As 
such, element (1) under Hickson and Wallin [current 
disability] have been met.

Service connection is in effect for asbestosis, currently 
evaluated as 100 percent disabling.

Direct Service Connection

Review of the appellant's service treatment records indicates 
the appellant's systems were all considered normal upon his 
enlistment in June 1955.  Specifically, the appellant's heart 
was considered normal.  Additionally, the appellant himself 
denied experiencing pain or pressure in the chest, 
palpitation or pounding heart or high blood pressure.  See 
Standard Forms (SFs) 88 & 89; Service Enlistment Examination 
Reports; June 9, 1955.  Periodic examinations conducted in 
June 1958, August 1963, December 1966, September 1968 and 
June 1969 indicated the appellant's heart was normal and 
there was no indication he suffered from elevated blood 
pressure.  See SFs 88; Periodic Examination Reports; June 3, 
1958, August 19, 1963, December 27, 1966, September 16, 1968 
and June 5, 1969.

In August 1970, the appellant was seen with complaints of 
chest pain.  Upon physical examination, the examiner noted 
that the chest pain was located mid-sternum, was non-
radiating and was not aggravated by breathing.  See Service 
Treatment Records; August 7, 1970.  In August 1971, the 
appellant was seen with complaints of vomiting, chest pain 
and a sort throat.  The appellant stated that his chest pain 
extended up from the bottom of his rib cage.  The impression 
was viral gastroenteritis.  See Service Treatment Record; 
August 16, 1971.  At no time was the appellant given a 
diagnosis related to his heart.  A periodic examination dated 
in March 1975 found the appellant's heart and blood pressure 
to be normal.  See SF 88; Periodic Examination Report; March 
19, 1975.  Upon discharge from service, the appellant's heart 
and blood pressure were again considered normal.  See SF 88; 
Service Discharge Examination Report; January 14, 1976.  
Thus, the appellant fails to meet element (2) under Hickson 
[in-service incurrence or aggravation] and a grant of service 
connection on a direct basis is not warranted.

The Board acknowledges the appellant's argument that his 
blood pressure readings were altered in service (lowering 
them to normal in order to maintain his flight status.)  
However, there is a presumption of regularity of government 
process that can only be rebutted by clear evidence to the 
contrary.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992).  
The appellant has provided no such evidence.  Accordingly, 
this allegation is without merit.

Further, there is no medical evidence that the appellant 
suffered from a heart disability within one year of discharge 
from active duty service.  As such, he is also not entitled 
to presumptive service connection for this condition.  See 
38 C.F.R. § 3.307, 3.309 (2009).

The only evidence in support of the claim of entitlement to 
direct service connection consists of lay statements alleging 
that the appellant's heart disability is related to service.  
The Board acknowledges that the appellant is competent to 
give evidence about what he experiences; for example, he is 
competent to discuss his current heart disability.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  

Secondary Service Connection

The appellant alleges that his current heart disability is 
either due to or has been aggravated by his service-connected 
asbestosis.

As noted above, the appellant has been diagnosed with a 
current heart disability and is service-connected for 
asbestosis.  Accordingly, Wallin elements (1) and (2) have 
been satisfied.

The Board notes that the appellant has submitted numerous 
medical records detailing his complaints and treatment for 
his heart disabilities.  See generally; St. Augustine VA 
Outpatient Clinic, Lake City VA Medical Center, F.H., A.H.P., 
St. V. H., Dr. S., Dr. G., S.H., Dr. P., Dr. P., Dr. T., and 
Gainesville VA Outpatient Clinic.

In January 2007, the appellant participated in a VA heart 
examination.  The VA examiner thoroughly discussed the 
medical evidence of record, diagnosing the appellant with 
dilated cardiomyopathy assumed secondary to hypertensive 
cardiovascular disease, moderate left ventricular 
dysfunction, coronary artery disease and congestive heart 
failure.  The VA examiner noted that in June 2000, the 
appellant was treated at St. V.H., where it was noted the 
appellant had undergone a right lobectomy for benign lung 
mass and had had recurrent episodes of atrial palpitations 
when his heart would suddenly begin racing.  The assessment 
was supraventricular tachycardia secondary to concealed 
accessory pathway in the left posterior area status post 
successful ablation.  There was no mention in the report of 
these conditions being caused by asbestosis.  The VA examiner 
stated that it was his opinion that the condition causing the 
cardiac arrhythmia was not caused by asbestosis.  It was 
further noted that the appellant recently had worsening heart 
failure and that he had been placed on the heart transplant 
list.  His active problem list included cardiac diagnoses of 
cardiomyopathy, ischemia, pulmonary edema, coronary artery 
disease, personal history of malignant neoplasm and exposure 
to asbestos, congestive heart failure and chronic obstructive 
pulmonary disease.

The VA examiner opined that the appellant's congestive heart 
failure was due to dilated cardiomyopathy and not due to 
asbestosis.  The VA examiner acknowledged the argument that 
asbestos exposure contributed to formation of a benign 
carcinoid tumor of the right upper lobe requiring right upper 
lobectomy.  Right upper lobectomy, however, does not cause 
congestive heart failure and in this case, the VA examiner 
stated that left heart failure was the result of dilated 
cardiomyopathy.  Overall, the VA examiner concluded that 
dilated cardiomyopathy and congestive heart failure or any 
other heart condition (including previously treated 
supraventricular tachycardia, left bundle branch block and 
coronary artery disease) are not caused by asbestosis.  See 
VA Heart Examination Report; January 18, 2007.

There is no medical evidence of record to support the 
appellant's allegations that his heart disability is 
secondary to his service-connected asbestosis.  The only 
evidence in support of his claim consists of lay statements 
provided by the appellant.  As noted above, while the 
appellant is competent to provide testimony as to his current 
disability, he is not competent to provide a medical nexus 
opinion.  See Rucker, supra.  As such, the appellant's claim 
fails on the basis of Wallin element (3), medical nexus.

Although the appellant has established that he currently 
suffers from a heart disability, the evidence of record does 
not support a finding that this condition is the result of 
his time in service, proximately due to his service-connected 
asbestosis or aggravated by his asbestosis.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  







ORDER

Entitlement to service connection for a heart disability, to 
include as secondary to service-connected asbestosis, is 
denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


